Citation Nr: 0903584	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  94-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of septorhinoplasties.

2.  Entitlement to service connection for a chest disability, 
characterized by chest pain, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for bilateral knee 
disabilities, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral elbow 
disabilities, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral shoulder 
disabilities, to include as due to an undiagnosed illness. 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran had active service from May 1971 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  The veteran testified 
before the undersigned at a hearing that was held at the 
RO&IC in March 1998.  The Board remanded the case to the 
RO&IC in September 1998 and December 2003, and it is now 
before the Board for further appellate consideration.

Remanded issues

The issues of entitlement to service connection for bilateral 
knee, elbow, and shoulder disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC).



Issues not on appeal

In the December 2003 remand, the Board requested that the 
RO&IC address the issue of entitlement to service connection 
for sinusitis on a direct and secondary basis, as it was 
inextricably intertwined with the claim for a rating in 
excess of 10 percent for postoperative residuals of 
septorhinoplasties.  See Henderson v. West, 12 Vet. App. 11, 
20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The AMC subsequently denied the sinusitis claim on 
both a direct and secondary basis in a September 2008 rating 
decision.  At that time the AMC also granted service 
connection for bilateral hearing loss, an issue which was 
previously before the Board on appeal.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]; see also Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDINGS OF FACT

1.  The veteran's service-connected residuals of 
septorhinoplasties are manifested by obstruction of both 
nasal passages that interferes with his ability to breathe.

2.  The evidence does not show that the veteran's service-
connected residuals of septorhinoplasties are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.  

3.  There is objective evidence of a medically unexplained 
chronic chest disability manifested by chest wall tightness 
and shortness of breath.
CONCLUSIONS OF LAW

1.  The criteria an initial rating in excess of 10 percent 
for residuals of septorhinoplasties have not been met for any 
period of the appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).

3.  A chest disability manifested by chest wall tightness and 
shortness of breath was incurred in active service in 
Southwest Asia.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected residuals of 
septorhinoplasties warrant a higher disability rating.  He 
also seeks service connection for a chest disability, to 
include as due to an undiagnosed illness.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in September 1998 and December 2003.  In essence, 
the Board instructed the agency of original jurisdiction 
(AOJ) in September 1998 to obtain identified VA outpatient 
records and arrange for VA general medical and ear, nose and 
throat (ENT) examinations.  In December 2003 the Board 
instructed the AOJ to provide additional notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), to include 
a request the veteran provide the name of the facility where 
he underwent a left maxillary antrotomy in May 1994; obtain 
updated VA outpatient records dated from November 2002; 
arrange for a VA examination to determine the nature and 
etiology of any current chest disability; and arrange for a 
VA ENT examination.  The AOJ was then to readjudicate the 
claims.  

The AMC sent the veteran a letter in June 2004 requesting the 
veteran provide the name of the facility where he underwent a 
left maxillary antrotomy in May 1994, followed by a VCAA 
letter dated in September 2004 complying with the Board's 
remand instructions.  VA outpatient records dated since 
November 2002 have been associated with the claims folder.  
Additionally, the veteran was afforded VA general and ENT 
examinations in February 2003, June 2003 and April 2007 which 
provided medical opinions in conformity with the Board's 
remand instructions.  The AMC subsequently readjudicated the 
claims in the September 2008 SSOC. 

Thus, all of the Board's remand instructions have now been 
complied with as to the increased rating claim and claim of 
entitlement to service connection for a chest disability.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
As further detailed in the REMAND portion below, the same 
cannot be said of the claims for service connection for 
bilateral knee, elbow and shoulder disabilities.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.  
As the Board is granting the claim for a chest disability, 
there is no need to discuss the validity of the VCAA with 
respect to that issue.  Accordingly, the instant VCAA 
discussion will concern only the initial rating claim.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, because the VCAA was enacted after 
the initial adjudication of the veteran's claim by the RO&IC 
in April 1992, it was impossible to provide notice of the 
VCAA before the initial adjudication in that claim.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7- 2004.  Additionally, the United States Court of Appeals 
for the Federal Circuit has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  Here, the veteran was sent VCAA-
compliant notification by a letter dated in September 2004, 
and the claim was subsequently readjudicated by a September 
2008 Supplemental Statement of the Case (SSOC).  In pertinent 
part, this letter informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.

As set forth above, this matter stems from the veteran's 
appeal of the initial rating assigned by the RO&IC following 
the award of service connection for residuals of 
septorhinoplasties.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted, the claim has been substantiated, and further 
VCAA notice is generally not required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006) ["[O]nce a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been 
substantiated."]; see also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

In this case, the veteran has appealed the initial rating 
assigned by the RO&IC.  The evidence does not show, nor does 
the veteran contend, that he has been prejudiced by any VCAA 
notification errors.  Thus, the Board finds that no further 
VCAA notification action is required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008) [holding that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO&IC has 
obtained the veteran's service medical treatment records, 
reports of VA outpatient treatment, as well as the report of 
VA examinations of the veteran in October 1991, February 
2003, June 2003 and April 2007.

As requested by the Board in the December 2003 remand, the 
AMC wrote to the veteran in June 2004 and requested he 
provide the name of the facility where he underwent a left 
maxillary antrotomy in May 1994.  See the June 1, 2004 letter 
at page 2.  The veteran did not respond to the inquiry, nor 
did he respond to the subsequent September 2004, March 2007 
or June 2007 letters.  The Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, she cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, VA need not act further to attempt to acquire 
this evidence on the veteran's behalf. 
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been ably represented by his service 
organization.  As noted in the Introduction, he provided 
testimony to the undersigned in March 1998.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of septorhinoplasties.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's residuals of septorhinoplasties are currently 
rated under 38 C.F.R. § 4.97, Diagnostic Codes 6599-6502 
[septum, nasal, deviation of].  See 38 C.F.R. § 4.27 (2008) 
[unlisted disabilities requiring rating by analogy will be 
coded first using the numbers of the most closely related 
body part and '99;" hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Under Diagnostic Code 6502 [septum, nasal, deviation of], a 
10 percent disability rating is warranted for a traumatic 
deviated septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
Ten percent is the only disability rating available under 
this code.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2008).



Analysis

Mittleider concerns

The Board is presented with a record on appeal which 
demonstrates that in addition to the service-connected 
residuals of septorhinoplasties, the veteran has been 
diagnosed with sinusitis and rhinitis.  The Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so. 
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).

The Board's December 2003 remand was undertaken to obtain 
evidence on this point.  The April 2007 VA medical examiner 
specifically determined that the rhinitis and sinusitis were 
not related to the service-connected disability picture.  
There is no competent medical evidence to the contrary.  
Accordingly, sinusitis and rhinitis will not be considered 
part of the service-connected disability.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 6502 is the most appropriate 
diagnostic code by which to evaluate his residuals of 
septoplasties.  The other diagnostic codes applicable to the 
nose and throat are not relevant to the veteran's present 
claim.  As reflected in the Mittleider discussion above, the 
diagnostic codes pertaining to sinusitis and rhinitis are not 
for application.  The veteran has not suggested that any 
other diagnostic code would be more appropriate.  Therefore, 
the Board will continue to employ Diagnostic Code 6502.

Schedular rating

The veteran is in receipt for the maximum rating for his 
residuals of septorhinoplasties under the applicable 
diagnostic code, Diagnostic Code 6502.

Fenderson considerations 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
residuals of septorhinoplasties have not changed appreciably 
since the veteran filed his claim.  There appears to have 
been no medical findings and no other evidence which would 
allow for the assignment of an increased disability rating at 
any time during the period of time here under consideration.  
Based on the record, the Board finds that a10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, January 1, 1992.

Extraschedular rating consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An 
extraschedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable. 38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the veteran's service-connected 
residuals of septorhinoplasties present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  Specifically, 
there is no indication in the objective medical evidence, to 
include the VA examination reports dated in October 1991, 
June 2003 and April 2007, of an unusual clinical picture, 
symptoms which are out of the ordinary, or any other factor 
which could be characterized as exceptional or unusual 
regarding the veteran's residuals of septorhinoplasties, and 
the veteran has pointed to no such symptoms.

With respect to frequent hospitalization, the veteran's most 
recent septoplasty was performed in 1991 and he has been 
compensated for such via assignment of a temporary total 
evaluation from November 15, 1991 to January 1, 1992.  See 38 
C.F.R. § 4.30.  There has been no other hospitalization over 
the course of the appellate period for residuals of 
septorhinoplasties.  

With respect to marked interference with employment, there is 
no indication that his service-connected residuals of 
septorhinoplasties cause marked interference with his 
employment.  The record indicates the veteran has been 
employed as a laborer since his separation from service and 
continues to work in the construction business.  There is no 
indication from the VA examinations and other reports of 
record that the residuals of septorhinoplasties are so severe 
that they would markedly interfere with his employability.  
Indeed, during an unrelated July 2008 VA examination the 
veteran reported his only difficulties with employment and 
daily living stem from non service-connected shoulder 
problems.

The objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
do not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Such potential occupational impairment is 
specifically contemplated in the 10 percent rating which has 
been assigned to the veteran's residuals of 
septorhinoplasties.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating in excess of the 10 percent currently assigned for his 
service-connected residuals of septorhinoplasties for any 
period of his appeal.


2.  Entitlement to service connection for a chest disability, 
characterized by chest pain, to include as due to an 
undiagnosed illness.

Relevant law and regulations

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  Objective indications of chronic disability 
resulting from undiagnosed illness must be manifest to a 
degree of 10 percent either during active military service in 
Southwest Asia or no later than December 31, 2011.  38 C.F.R. 
§ 3.317(a).

Analysis

At an April 2007 VA examination, the veteran asserted that he 
suffered from chest pain as a result of his service in the 
Persian Gulf.  The April 2007 VA examiner, who determined the 
veteran evidenced an ejection fraction of 50 percent, 
diagnosed the veteran with chest wall tightness and shortness 
of breath of an unknown etiology.

After a careful review of the evidence, the Board finds that 
a grant of service connection for a chest disability 
manifested by chest wall tightness and shortness of breath is 
warranted.  The veteran has indicated that he has experienced 
chest pain and resultant difficulty with breathing since his 
Persian Gulf service, and the Board finds his statements and 
March 1998 Board testimony in this regard to be credible.  
Moreover, several complaints of chest pain are documented in 
the veteran's service medical records, including on his 
report of medical history for his March 1991 retirement 
examination.  Moreover, the April 2007 VA examiner's 
uncontroverted opinion (following a review of the veteran's 
claims file) has indicated the veteran's chest wall tightness 
and shortness of breath cannot be attributed to a known 
clinical diagnosis.

Not only is the April 2007 VA examiner's opinion 
uncontroverted, but other VA examiners have also been unable 
to attribute the veteran's symptoms to a known disability.  
In this regard, the Board notes that a February 2003 VA 
examiner indicated the veteran suffered from "undiagnosed 
polyarthralgias" in response to his complaints of 
intermittent chest pain.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for a chest disability 
due to an undiagnosed illness is warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of septorhinoplasties is denied.

Service connection for a chest disability manifested by chest 
wall tightness and shortness of breath, to include as due to 
an undiagnosed illness, is granted.




REMAND

3.  Entitlement to service connection for bilateral knee 
disabilities, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral elbow 
disabilities, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral shoulder 
disabilities, to include as due to an undiagnosed illness.

Although substantial development, to include two prior Board 
remands, has already taken place in this appeal, the Board 
finds that remand is again required to comply with directives 
of the prior remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [holding that RO compliance with remand directives 
is not optional or discretionary and the Board errs as a 
matter of law when it fails to ensure remand compliance].  

The December 2003 remand requested a VA examination to 
ascertain the nature and etiology of any current bilateral 
knee, elbow, or shoulder disabilities, to include a Persian 
Gulf War examination to determine whether the veteran's 
claimed disabilities could be due to an undiagnosed illness 
associated with his service in Southwest Asia during the 
Persian Gulf War.  The Board notes that the veteran was 
provided a Persian Gulf War examination in April 2007 to 
address the veteran's contentions as to undiagnosed illness 
in conformity of the Board's remand instructions; however, 
the requested development as to the potential etiological 
relationship between the veteran's claimed disabilities and 
service on a direct basis has not been addressed.  Such must 
be accomplished prior to the Board's consideration of the 
instant claim to prevent piecemeal adjudication of the 
issues.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  



The December 2003 remand instructions specifically requested 
that the examiner provide the following medical nexus 
opinion: 

As to each diagnosed disability, including arthritis 
of the right shoulder if found, the examiner, upon 
review of examination results and review of the 
record, including the service medical records, should 
provide an opinion, with complete rationale, as to 
whether it is as least as likely as not that the 
disability is causally related to service or any 
incident of service such as the trauma of repeated 
parachute jumps or rappelling procedures associated 
with mountain training.  

VA examinations were obtained in April 2007 and July 2008; 
however, the examiner, Dr. R.L., did not render the requested 
medical nexus opinion.  Accordingly, another remand is 
required.  See Stegall, supra.  

The Board also notes that in the report from the April 2007 
Persian Gulf War examination, Dr. R.L. indicated he would 
"recommend x-rays of both knees to evaluate for arthritis.  
Diagnosis is states [sic] precisely as bilateral knee 
strain."  The veteran's knees were not referenced during the 
subsequent July 2008 VA examination, in which Dr. R.L. 
referenced x-rays of the shoulders and right elbow (dated in 
April 2007) and performed an x-ray of the left elbow in 
rendering a diagnosis of bilateral shoulder and elbow strain.  
Accordingly, upon remand Dr. R.L. should also clarify whether 
x-ray studies are necessary in rendering a diagnosis of a 
bilateral knee strain.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to Dr. R.L. 
and request that the doctor provide a 
supplemental opinion regarding: 

(1) whether x-ray studies are 
necessary to support the current 
diagnosis of bilateral knee strain.  
If so, such should be scheduled.  If 
these tests are unnecessary, Dr. R.L. 
should so state. 
(2) whether the veteran's bilateral 
knee, shoulder and elbow disabilities-
diagnosed as strain-are as likely as 
not related to the veteran's service 
or any incident of service such as the 
trauma of repeated parachute jumps or 
rappelling procedures associated with 
mountain training. 

A complete rationale should be given 
for all opinions and conclusions 
expressed in a typewritten report.

If Dr. R.L. is unavailable, the RO may 
obtain a medical opinion from another 
physician, or provide the veteran with 
another examination if necessary.  

2.  Thereafter, the veteran's claims 
of entitlement to service connection 
for bilateral knee, shoulder and elbow 
disabilities should be readjudicated.  
If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


